Citation Nr: 0113034	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-07 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee




THE ISSUE

Entitlement to accrued benefits in excess of $1496.00.




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 





INTRODUCTION

The veteran had active service from August 1949 to May 1970.  
The veteran died in March 1999.  The appellant is the 
veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 letter issued by the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA) which notified the appellant that he would be 
paid the amount of $1496 from "amounts due and unpaid" to the 
veteran at the time of his death, and that this payment was 
based on the expenses the appellant paid for the "last 
sickness and burial" of the veteran.

The Board notes that the appellant has filed for accrued 
benefits from the compensation awarded to the veteran, just 
prior to his death, based on the grant of service connection 
for left upper lobe mass, small cell carcinoma due to Agent 
Orange exposure and the assignment of a 100 percent rating.  
The Board also notes that the appellant failed to report for 
a hearing scheduled in April 2001 before a Member of the 
Board at VA Central Office in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to the veteran's death, in December 1998, the RO 
granted service connection for left upper lobe mass, small 
cell carcinoma, with metastatic disease to the liver and 
probable to the iliac bones due to Agent Orange exposure, and 
assigned a 100 percent disability rating effective from April 
26, 1998.

3.  The veteran died in March 1999.

4.  In January 2000, the appellant filed a timely claim for 
accrued benefits, for the compensation awarded for the grant 
of service connection for left upper lobe mass, small cell 
carcinoma, with metastatic disease to the liver and probable 
to the iliac bones due to Agent Orange exposure.

5.  The appellant is the veteran's son and is 42 years old, 
and was not found to be permanently incapable of self-support 
before the age of 18 years old.

6.  The appellant has submitted evidence showing payment of 
$2996 toward the veteran's funeral and burial expenses.  He 
has already received a total of $1500 in plot or interment 
and burial allowances.  


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits in excess of 
$1496.00 have not been met.  38 U.S.C.A. §§ 101(4), 5121(a); 
38 C.F.R. §§ 3.57(a), 3.1000(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By December 1998 rating decision, the RO, in part, granted 
service connection for left upper lobe mass, small cell 
carcinoma, with metastatic disease to the liver and probable 
to the iliac bones due to Agent Orange exposure, and assigned 
a 100 percent rating effective from April 26, 1998.

By letter dated February 19, 1999 the RO notified the veteran 
of the December 1998 rating decision.  With regard to the 
monthly compensation, the letter notified the veteran that 
effective May 1, 1998 he was entitled to a rate of $1964.00 
and would be paid at a rate of $95.00 (with $1869.00 being 
withheld), effective December 1, 1998 he was entitled to a 
rate of $1989.00 and would be paid at a rate of $96.00 (with 
$1893.00 being withheld), and effective March 1, 1999 he was 
entitled to a rate of $1989.00 and would be paid at a rate of 
$1989.00.  The RO noted that benefits had been withheld for 
retired pay.

The veteran's death certificate showed that he died in March 
1999.

Received in March 1999 was the appellant's Application for 
Burial Benefits (VA Form 21-530), in which the appellant 
claimed that the total expense of the veteran's burial, 
funeral, and transportation was $2996.00, which was paid by 
funds from "family", and the cost of the burial plot was 
$450.00.

In an April 1999 letter, the RO notified the appellant that 
payment had been authorized for $300.00 for burial allowance 
and $150 for plot or interment allowance.

Received by the RO in January 2000 was the appellant's 
Application for Amounts due Estates of Persons Entitled to 
Benefits (VA Form 21-609).  Also received in January 2000 was 
the appellant's Application for Reimbursement from Accrued 
Amounts due a Deceased Beneficiary (VA Form 21-601).

Received in January 2000 was the appellant's birth 
certificate showing that he is the son of the veteran and 
that he was born in November 1958.  

Received in January 2000 was the veteran's wife's death 
certificate, showing that she died in November 1998.

Received in January 2000 were receipts from Browning Funeral 
Home, Inc., showing that in March 1999 the appellant paid 
$2496 by check toward the funeral for the veteran, and the 
next day the appellant paid $500 by check, for full payment 
on the funeral for the veteran.

By March 2000 rating decision the RO granted service 
connection for the cause of the veteran's death.

By letter dated in March 2000, the RO authorized payment of 
$1050 to the appellant for a burial allowance, based on the 
"service-connected death".

By letter dated in March 2000, the RO notified the appellant 
that he would be paid $1496.00 from "amounts due and unpaid" 
to the veteran at the time of his death, and that this 
payment was based on expenses paid for the last sickness and 
burial of the veteran. 

Of record is a Decision Review Officer Conference Report 
which shows that in July 2000 the appellant appeared at the 
RO and contended that compensation due to the veteran prior 
to his death would have been paid prior to his death, if not 
for VA error, and that this money ($6241 in accrued benefits) 
should be paid to the appellant as the veteran's surviving 
son.  The appellant was notified that the only way under 
current law to pay out the amount of the accrued benefits is 
by means of reimbursement for final expenses paid for the 
veteran's debts.

Received from the appellant in August 2000 were copies of 
checks, dated prior to the veteran's death, signed by the 
appellant, and drawn on an account in the veteran's and the 
appellant's names.  Also received were copies of medical 
bills which were paid prior to the veteran's death, and a 
copy of the veteran's federal and state income tax returns 
for 1998. 

Analysis

By statute, a veteran's entitlement to payment of disability 
compensation terminates on the last day of the month 
preceding his death.  38 U.S.C. § 5112(b).  Accordingly, 
survivors may not pursue disability compensation claims of a 
veteran, even as heirs to the veteran's estate.  Landicho v. 
Brown, 7 Vet. App. 42, 53-54 (1994).  Certain survivors, 
however, have a right to seek payment of accrued benefits 
owed to a veteran at the time of the veteran's death.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The accrued benefits 
provision thus creates a narrowly limited exception to the 
general rule that a veteran's claim for benefits does not 
survive the veteran.  Haines v. West, 154 F.3d 1298 (Fed. 
Cir. 1998).

The law and regulation governing claims for accrued benefits 
provide that upon the death of the veteran, periodic monetary 
benefits to which a veteran was entitled at his death, under 
existing ratings or decisions or based on evidence in the 
file at date of death, and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement, will be 
paid to the person first listed as follows:  his spouse; his 
children (in equal shares); his dependent parents (in equal 
shares) or the surviving parent; upon the death of a 
surviving spouse or remarried surviving spouse, to the 
veteran's children; upon the death of a child, to the 
surviving children of the veteran entitled to death pension, 
compensation, or dependency and indemnity compensation.  
38 U.S.C.A. § 5121(a)(1)-(4); 38 C.F.R. § 3.1000(a)(1)-(3).  
In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness or burial.  38 U.S.C.A. 
§ 5121(a)(5); 38 C.F.R. § 3.1000(a)(4).

The term "child" of the veteran means an unmarried person who 
is a legitimate child, a child legally adopted before the age 
of 18 years, a stepchild who acquired that status before the 
age of 18 years and who is a member of the veteran's 
household or was a member of the veteran's household at the 
time of the veteran's death, or an illegitimate child; and 
who is under the age of 18 years; or who, before reaching the 
age of 18 years, became permanently incapable of self-
support; or who, after reaching the age of 18 years and until 
completion of education or training (but not after reaching 
the age of 23 years) is pursuing a course of instruction at 
an approved educational institution.  38 U.S.C.A. § 101(4); 
38 C.F.R. § 3.57(a).

Initially, it is noted that the appellant filed a timely 
claim for accrued benefits, i.e., he filed the claim within 
one year of the veteran's death.  38 C.F.R. § 3.1000(c).  
Additionally, there are accrued benefits to which the veteran 
was entitled to at the time of his death, based on the 
December 1998 rating decision which granted service 
connection for left upper lobe mass, small cell carcinoma, 
due to Agent Orange exposure, and assigned a 100 percent 
disability rating.  The appellant essentially contends that 
compensation due to his father, the veteran, prior to his 
death, for the grant of service connection for left upper 
lobe mass, small cell carcinoma due to Agent Orange exposure, 
would have been paid prior to his death, if not for VA error, 
and that this money should be paid to the appellant as he is 
the veteran's surviving son or to the veteran's estate.  

The record reflects that the veteran's spouse preceded him in 
death, and therefore, according to the applicable law and 
regulation, the next eligible survivor, in the order of 
priority for payment of accrued benefits, would be the 
veteran's "children".  38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000(a).  The critical issue, therefore, is whether the 
appellant is a "child" as defined for VA purposes.  As noted 
above, a "child" is defined, in pertinent part, as an 
unmarried person who is a legitimate child and is under the 
age of 18 years; or who, before reaching the age of 18 years, 
became permanently incapable of self-support.  The evidence 
of record shows that the appellant is the legitimate child of 
the veteran, that he is 42 years old, and has not alleged nor 
been found to be permanently incapable of self-support before 
the age of 18 years old.  The appellant therefore does not 
meet the requirements to be considered a "child" for VA 
purposes.  Accordingly, the appellant is not entitled to 
payment of the accrued benefits on that basis.  

Pursuant to 38 C.F.R. § 3.1000(a)(4), however, when an 
appellant does not meet the criteria set out in 38 C.F.R. 
§ 3.1000(a)(1)-(3) as an eligible survivor, accrued benefits 
may be paid as may be necessary to reimburse the person who 
paid the expense of last sickness or burial.  In this case, 
the appellant submitted documentation showing that he paid 
$2996.00 toward the veteran's funeral and burial expenses.  
The record reflects that the RO paid a total of $1500 to the 
appellant for plot or interment and burial allowances.  This 
included an initial $450 allotment and an additional $1050 
based on "service-connected death".  The remaining amount 
of $1496.00 was paid to the appellant from the accrued 
benefits due to the veteran at the time of his death, 
pursuant to 38 C.F.R. § 3.1000(a)(4).  The record reflects 
that the appellant also submitted several checks dated prior 
to the veteran's death, signed by the appellant, and drawn on 
an account in the veteran's and the appellant's names.  Since 
these checks are dated prior to the veteran's death and are 
drawn from the veteran's joint checking account, such 
evidence does not provide a basis for reimbursement to the 
appellant under the provisions of 38 U.S.C.A. § 5121(a)(5) 
and 38 C.F.R. § 3.1000(a)(4).  Similarly, the copies of 
medical bills submitted by the appellant were paid by some of 
the checks noted above, and along with the copy of the 
veteran's federal and state income tax returns for 1998, do 
not provide a basis for reimbursement to the appellant.  
Because the appellant here has been awarded the maximum 
benefit available under the accrued benefits provisions, 
based on the evidence of record, the appellant's request for 
benefits in excess of this cannot be granted under the 
existing law.  Accordingly, the appellant is not entitled to 
accrued benefits in excess of $1496.  

The appellant has alternatively argued that the benefits 
resulting from the grant of service connection should be paid 
into the veteran's estate.  However, while the law is clear 
that once a veteran dies, the evidence of record may result 
in the award of accrued benefits, there is no provision 
allowing for service-connected benefits for a deceased 
veteran's estate.  Haines, supra.  The only benefits an 
eligible survivor may receive based on the veteran's claim 
for a service-connected disability are those benefits 
provided for in the accrued benefits provisions.  Id.  

The Board finally notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
record reflects that the RO has notified the appellant of 
what is necessary to substantiate his claim, in the April 
2000 statement of the case, the July 2000 Decision Review 
Officer Conference, and the August 2000 supplemental 
statement of the case.  Also, all relevant records have been 
associated with the claims file, and the appellant has cited 
no additional records for the RO to obtain; thus it appears 
that the duty to assist has been satisfied.  Accordingly, the 
Board finds that all relevant facts have been properly 
developed and that no further assistance is required to 
comply with the VCAA.  


ORDER

Entitlement to accrued benefits in excess of $1496.00 is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

